Citation Nr: 0705097	
Decision Date: 02/22/07    Archive Date: 02/27/07

DOCKET NO.  05-01 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a right ear hearing 
loss.

2.  Entitlement to service connection for a left ear hearing 
loss.

3.  Entitlement to service connection for a right knee 
condition.

4.  Entitlement to service connection for a left knee 
condition.

5.  Entitlement to service connection for tinnitus.

6.  Entitlement to service connection for a left hip 
condition.

7.  Entitlement to service connection for a left shoulder and 
arm.

8.  Entitlement to service connection for a bilateral ring 
finger condition.

9.  Entitlement to service connection for a lower back 
condition.

REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel


INTRODUCTION

The appellant served on active duty from September 1973 to 
September 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision adjudicated in May 2004 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina and issued in June 2004 by the RO in 
Montgomery, Alabama.  

In a statement dated on January 19, 2007 and received on 
January 22, 2007, the veteran stated that he would not be 
able to attend his videoconference hearing.  His request for 
a hearing is considered withdrawn.  38 C.F.R. § 20.704(e) 
(2006).  

The issues of entitlement to service connection for a right 
ear hearing loss and entitlement to service connection for a 
right knee condition are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.






FINDINGS OF FACT

1. There is no competent medical evidence showing the veteran 
has a left ear hearing loss that is related to service.

2. There is no competent medical evidence showing the 
veteran's left knee condition is related to service.
 
3. There is no competent medical evidence showing the veteran 
has tinnitus that is related to service.

4. There is no competent medical evidence showing the veteran 
has a left hip condition that is related to service.

5. There is no competent medical evidence showing the 
veteran's left shoulder and arm condition is related to 
service.

6. There is no competent medical evidence showing the veteran 
has a bilateral ring finger condition that is related to 
service.

7. There is no competent medical evidence showing the veteran 
has a lower back condition that is related to service.


CONCLUSIONS OF LAW

1.  A left ear hearing loss was not incurred in, or 
aggravated by, active military service, nor may it be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 
3.385 (2006).    

2.  A left knee condition was not incurred in, or aggravated 
by, active military service.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.159, 3.303 (2006).   
 
3.  Tinnitus was not incurred in, or aggravated by, active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 3.303 
(2006).   

4.  A left hip condition was not incurred in, or aggravated 
by, active military service.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.159, 3.303 (2006).   

5.  A left shoulder and arm condition was not incurred in, or 
aggravated by, active military service.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.159, 3.303 (2006).   

6.  A bilateral ring finger condition was not incurred in, or 
aggravated by, active military service.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.159, 3.303 (2006).   

7.  A lower back condition was not incurred in, or aggravated 
by, active military service.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.159, 3.303 (2006).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
Collectively, March 2004 and March 2006 letters satisfied the 
four elements delineated in Pelegrini, supra.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VA's notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the veteran was not provided with this notice 
until March 2006, after the initial unfavorable AOJ decision.  
However, in light of the Board's determination that the 
criteria for service connection have not been met, no 
effective date or disability rating will be assigned, so 
there can be no possibility of any prejudice to the claimant 
under the holding in Dingess, supra in deciding these issues.  

Neither the veteran nor his representative has alleged any 
prejudice with respect to the timing of any notification, nor 
has any been shown.  The Board finds that the purpose behind 
these notice requirements has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims.  

Service medical records, VA medical records and lay 
statements have been associated with the record.  VA has 
obtained, or made reasonable efforts to obtain, all evidence 
which might be relevant to the appellant's claim and VA has 
satisfied, to the extent possible, the duty to assist.  The 
Board is not aware of the existence of additional relevant 
evidence in connection with the appellant's claim.  

For the above reasons, it is not prejudicial to the appellant 
for the Board to proceed to finally decide the appeal.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); see also 38 C.F.R. § 20.1102 (2006) (harmless 
error).


Service Connection

Under the applicable criteria, service connection may be 
granted for a disability resulting from disease or injury 
incurred or aggravated in service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2006).  In order to prevail in a 
claim for service connection there must be medical evidence 
of a current disability as established by a medical 
diagnosis; of incurrence or aggravation of a disease or 
injury in service, established by lay or medical evidence; 
and of a nexus between the in-service injury or disease and 
the current disability established by medical evidence.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2006).  

Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that an appellant had a chronic condition in 
service or during the applicable presumptive period.  Service 
connection also may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Medical evidence 
is required to prove the existence of a current disability 
and to fulfill the nexus requirement.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  The Court has also held that 
"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  In the absence of proof of a 
present disability there can be no valid claim."  Brammer v. 
Brown, 3 Vet. App. 223, 225 (1992).

Service Connection - left ear hearing loss

The veteran contends that he has a left ear hearing loss that 
began in service and should be service-connected.  

Service medical records do not reflect a hearing loss in the 
veteran's left ear.  Audiometric tests performed in 
conjunction with his entrance examination show normal hearing 
in his left ear.  There is no evidence of treatment for or a 
diagnosis of a left ear hearing loss in service.  An 
Audiometric Evaluation performed four months before his 
release from service shows normal hearing in his left ear.  
His separation Report of Medical Examination shows no 
indication of a hearing loss in his left ear upon leaving 
service.  In addition, there are no post-service medical 
records which show treatment for or a diagnosis of a left ear 
hearing loss.  

For the purposes of applying the laws administered by VA, 
impaired hearing is considered a disability when the 
veteran's auditory threshold (puretone decibel loss) in one 
of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 
40 decibels or greater; or when the auditory thresholds for 
at least three of the above mentioned frequencies are 26 
decibels or greater.  Impaired hearing for VA purposes may 
also be found when the veteran's speech recognition scores, 
using the Maryland CNC Test, are less than 94 percent. 38 
C.F.R. § 3.385 (2006).

There is no competent medical evidence to show that the 
veteran has a current left ear hearing loss.  Without medical 
evidence that proves the existence of a current disability, 
the nexus requirement has not been met.  Grottveit, supra.  
In the absence of in-service treatment and competent medical 
evidence linking a disorder to service, additional 
development is not warranted.  See Wells v. Principi, 326 
F.3d 1381 (Fed. Cir. 2003).  Thus, the preponderance of the 
medical evidence is against service connection for a left ear 
hearing loss and the service-connection claim for a left ear 
hearing loss is denied.  

Service Connection - left knee condition

The veteran contends that he has a left knee condition that 
began in service and should be service-connected.  

Service medical records do not reflect a left knee condition.  
There is no evidence of treatment for or a diagnosis of a 
left knee condition in service.  His separation Report of 
Medical Examination reflects normal lower extremities, 
including strength and range of motion.  A left knee 
condition is not noted.

The first post-service medical record which indicates a left 
knee problem is in August 2003, when the veteran was seen for 
knee pain in both knees but especially in the left knee.  He 
was diagnosed with osteoarthritis.  A January 2004 VA medical 
record shows that the veteran had arthritic pain in both 
knees.  A March 2004 magnetic resonance imaging (MRI) of the 
left knee showed a horizontal tear of the medial meniscus 
involving the body and posterior horn and extending to the 
inferior surface, and patellar facet cartilage thinning of 
the medial facet without evidence of underlying edema of the 
marrow.  A July 2004 VA physical therapy progress note 
reflects a diagnosis of knee derangement.  The examiner 
indicated that the veteran needed six weeks of physical 
therapy for knee conditioning.  He had been wearing knee 
braces which resulted in significant left quad atrophy.  A 
September 2004 medical record reflected that the veteran had 
a chronic left meniscal tear.  None of these physicians 
provided a nexus between his time on active duty and his left 
knee current disorder.

Based on the above, there is no competent medical evidence 
that supports the appellant's contention of an etiological 
relationship between his current left knee disorder and 
active service.  In the absence of in-service treatment and 
competent medical evidence linking a disorder to service, 
additional development is not warranted.  See Wells, supra.  
Thus, the preponderance of the medical evidence is against 
service connection for a left knee condition.  Accordingly, 
the service-connection claim for a left knee condition is 
denied.  

Service Connection - tinnitus

The veteran contends that his bilateral tinnitus is a result 
of service and as such should be service-connected. 

In the present case, there is no record of in-service 
complaints or diagnosis of tinnitus.  The veteran's 
separation Report of Medical Examination reflects no 
diagnosis or indication of tinnitus.  There are no post-
service reports of treatment for or complaints of tinnitus.
 
There is no competent medical evidence showing the veteran 
has a current diagnosis of tinnitus.  Without medical 
evidence that proves the existence of a current disability, 
the nexus requirement has not been met.  Grottveit, supra.  
In the absence of in-service treatment and competent medical 
evidence linking a disorder to service, additional 
development is not warranted.  See Wells, supra.  Thus, the 
preponderance of the medical evidence is against service 
connection for tinnitus.  Accordingly, the service-connection 
claim for bilateral tinnitus is denied.  

Service Connection - left hip condition

The veteran contends that he has a left hip condition that is 
a result of service and, as such, should be service-
connected.
 
In the present case, there is no record of in-service 
treatment for, or diagnosis of, a left hip disorder.  The 
veteran's separation Report of Medical Examination reflects 
no diagnosis or indication of a left hip disorder.  There are 
no post-service reports of treatment for or complaints of a 
left hip disorder.  

An April 2003 medical record reflects the examiner's 
observation that the veteran had good strength in his lower 
extremities.  An August 2004 VA general medical examination 
report shows that the veteran had 5/5 lower extremity 
strength, good deep tendon reflexes and good tone.  
  
There is no evidence in the record that the veteran has 
complained of left hip pain or has been diagnosed with a left 
hip disorder.  Without medical evidence that proves the 
existence of a current disability, the nexus requirement has 
not been met.  Grottveit, supra.  In the absence of in-
service treatment and competent medical evidence linking a 
disorder to service, additional development is not warranted.  
See Wells, supra.  Thus, the preponderance of the medical 
evidence is against service connection for a left hip 
disorder.  Accordingly, the service-connection claim for a 
left hip disorder is denied.  

Service Connection - left shoulder and arm condition

The veteran contends that he has a left shoulder condition as 
a result of a car accident while in service, and that it 
should be service-connected.
 
Service medical records do not reflect a left shoulder or 
left arm condition.  The Board notes that the veteran was in 
an automobile accident in September 1975.  According to the 
records, however, the injuries he sustained were multiple 
contusions and abrasions, including breaks in the skin of the 
right ankle. A medical record from the following day notes a 
bone bruise to his right hip, and indicates he should do no 
marching or standing for three days.  However, there is no 
evidence of treatment for or a diagnosis of a left shoulder 
or arm condition.  His separation Report of Medical 
Examination reflects normal upper extremities, including 
strength and range of motion.  A left shoulder condition is 
not noted.

The first post-service medical record which indicates a left 
shoulder problem is in April 2003, when the veteran was seen 
for neck pain which radiated down the left trapezius and 
shoulder.  An August 2003 VA medical record reflects a 
diagnosis of osteoarthritis in his left shoulder.  A November 
2003 x-ray report reflects unremarkable results.  A January 
2004 VA medical record reflects arthritic pain in his left 
shoulder.  A March 2004 MRI of the left shoulder shows a 
superior labral tear without evidence of extension into the 
biceps anchor, an old fracture of the posterior inferior 
margin of the glenoid, partial thickness tear (rim vent 
types) of the supraspinatus with tendinosis and tiny signal 
voids were seen anteriorly to the subscapularis tendon 
suggestive of possible calcific tendonitis.  A July 2004 VA 
medical record reflects the examiner's observation of a left 
rotator cuff tear with left anterior glenohumeral pain with 
active overhead motion and upper trapezius tightness spasm, 
and parasthesia in the left T1 dermatome.  An August 2005 VA 
general medical examination report shows the veteran reported 
having left rotator cuff tendonitis and sprain.  He reported 
that the only left shoulder injury he sustained was in the 
automobile accident in service.  The examiner indicated that 
the veteran was guarding his left shoulder and would not 
allow a full examination, but that a July 2005 MRI reflected 
a mild distal supraspinatus tendonosis.  None of these 
physicians provided a nexus between his time on active duty 
and his current left shoulder and arm condition.

While it is evident from the record that the veteran has a 
current left shoulder disorder, the evidence of record does 
not show that the veteran's current left shoulder condition 
is in any way related to his time in service.  The Board 
recognizes that the veteran reports his left shoulder was 
injured in the automobile accident in service; however, his 
service medical records do not show this to be the case.  In 
the absence of in-service treatment and competent medical 
evidence linking a disorder to service, additional 
development is not warranted.  See Wells, supra.

Based on the above, there is no competent medical evidence 
that supports the appellant's contention of an etiological 
relationship between his current left shoulder disorder and 
active service.  Thus, the preponderance of the medical 
evidence is against service connection for a left knee 
condition.  Accordingly, the service-connection claim for a 
left knee condition is denied.  

Service Connection - bilateral ring finger condition

The veteran contends he has a bilateral ring finger condition 
which started during active duty, and should therefore be 
service connected.

The Board has carefully reviewed the medical evidence in the 
claims file, and it shows no evidence of any current ring 
finger disorder.  April 1976 service medical records reflect 
that the veteran suffered a comminuted fracture of the 
terminal tuft of his right ring finger while playing 
softball.  Records show his finger was placed in a splint and 
he received follow-up treatment for several weeks.  In June 
1976, the veteran was put on a profile for 35 days for a 
fracture of the distal tuft of his left ring finger.  During 
this time, he was not allowed to lift over 20 pounds or 
perform any overhead work.  There are no other service 
medical records which reflect treatment for or a diagnosis of 
an ongoing bilateral ring finger condition.  The veteran's 
separation examination reflected normal upper extremities.  
There is no notation of a bilateral ring finger condition.
 
There are no post-service medical records that reflect 
complaints of pain in either of the veteran's ring fingers or 
show a diagnosis of a disorder.  The August 2005 VA general 
medical examiner observed that the veteran had had 4/5 grip 
strength on the left and 5/5 grip strength on the right, with 
good deep tendon reflexes.   There is no evidence in the 
record that the veteran complained of pain in either ring 
finger.  
  
There is no competent medical evidence showing the veteran 
has a current bilateral ring finger condition.  Without 
medical evidence that proves the existence of a current 
disability, the nexus requirement has not been met.  
Grottveit, supra.  In the absence of in-service treatment and 
competent medical evidence linking a disorder to service, 
additional development is not warranted.  See Wells, supra.  
Thus, the preponderance of the medical evidence is against 
service connection for a bilateral ring finger disorder.  
Accordingly, the service-connection claim for a bilateral 
ring finger disorder is denied.  

Service Connection - lower back condition

The veteran contends that his claimed low back condition is a 
result of service and should be service-connected. 

In the present case, there is no record of in-service 
treatment for, or diagnosis of, a low back condition.  The 
veteran's separation Report of Medical Examination reflects 
no diagnosis or indication of a low back condition.  While 
the veteran has a current diagnosis of degenerative disc 
disease in his cervical spine and is receiving ongoing 
treatment for this condition and the accompanying neck pain, 
there are no post-service reports of treatment for or 
complaints of a low back condition.
 
There is no competent medical evidence showing the veteran 
has a current low back condition.  Without medical evidence 
that proves the existence of a current disability, the nexus 
requirement has not been met.  Grottveit, supra.  In the 
absence of in-service treatment and competent medical 
evidence linking a disorder to service, additional 
development is not warranted.  See Wells, supra.  Thus, the 
preponderance of the medical evidence is against service 
connection for a low back condition.  Accordingly, the 
service-connection claim for a low back condition is denied.  

The veteran has claimed that these conditions are each 
related to service.  In terms of the veteran's own 
statements, he, as a layperson, with no apparent medical 
expertise or training, is not competent to comment on the 
presence or etiology of a medical disorder.  Rather, medical 
evidence is needed to that effect.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Since the preponderance 
of the evidence is against each of these claims, the benefit 
of the doubt doctrine is not for application.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a left ear hearing loss is denied

Service connection for a left knee condition is denied.

Service connection for tinnitus is denied.

Service connection for a left hip condition is denied.

Service connection for a left shoulder and arm condition is 
denied.

Service connection for a bilateral ring finger condition is 
denied.

Service connection for a lower back condition is denied


REMAND

The veteran's entrance Report of Medical Examination 
reflected a right ear hearing loss.  His separation Report of 
Medical Examination revealed audiological readings that show 
a hearing loss under 38 C.F.R. § 3.385 (2006).  The RO denied 
service connection for the veteran's right ear hearing loss 
based on the fact that his hearing loss was not aggravated 
during service.  However, the veteran was not advised of what 
is needed to establish service connection for a preexisting 
disorder.  The Federal Circuit Court held, in Wagner, that 
the correct standard for rebutting the presumption of 
soundness under 38 U.S.C.A. § 1111 (West 2002) requires that 
VA shows by clear and unmistakable evidence that (1) the 
veteran's disability existed prior to service and (2) that 
the preexisting disability was not aggravated during service.  
Any supplemental statement of the case should include a 
discussion of the ramifications of VAOPGCPREC 3-2003 and the 
holding in Wagner when considering whether service connection 
is warranted.

Service medical records indicate that the veteran was seen 
for right knee pain while in service.  He reported to the 
examiner that he had suffered a right knee injury three years 
prior to the appointment.  His separation Report of Medical 
Examination reflects normal lower extremities and no right 
knee condition.  The veteran was diagnosed with 
osteoarthritis of his knees in August 2003.  A November 2003 
X-ray report of his right knee reflects degenerative changes 
in the right patella.  An March 2004 VA MRI shows that the 
right knee had a horizontal tear of the medial meniscus 
involving the body and posterior horn extending to the 
interior surface, a medial extrusion with mild degenerative 
arthritis in the medial compartment and patellar facet 
cartilage thinning of the medial facet with a less than 5 
millimeter focal area of marrow edema in keeping with 
chondromalacia.  A July 2004 VA medical record reflects a 
chronic right meniscal tear.  An August 2005 VA general 
medical examination report reflects his strength in his lower 
extremities to be 5/5 with good deep tendon reflexes and 
tone.  

The duty to assist includes obtaining additional medical 
records, VA treatment records and providing a VA medical 
examination and/or a medical opinion when necessary to make 
an adequate determination.  It appears that the veteran has 
been receiving ongoing treatment for his right knee 
condition.  VA should ask the veteran to identify any 
providers that have treated him for his right knee condition 
and for his right ear hearing loss.  On remand, VA should 
attempt to obtain any missing treatment records.  

After receipt of the medical records, the veteran should be 
scheduled for an audiological examination to obtain an 
opinion as to whether the veteran's preexisting right ear 
hearing loss was aggravated during his period of active 
service beyond the natural progression of the disease.  In 
addition, the veteran should be afforded an orthopedic 
examination to obtain an opinion as to whether the veteran 
has a right knee condition and, if so, the etiology of such 
disorder, including whether it was incurred in, or was 
aggravated by, active duty, or, if arthritis is found, 
whether it was manifested within one year after discharge 
from active duty. 

Accordingly, the case is REMANDED for the following action:

1.  VA must send the appellant a 
corrective notice, that explains the 
information or evidence needed to 
establish service connection for a 
preexisting condition.  The claims file 
must include documentation that VA has 
complied with VA's duties to notify and 
assist a claimant.

2.  VA should ask the veteran to identify 
all health care providers that have 
treated him for his right knee condition 
and a right ear hearing loss.  VA should 
attempt to obtain records from each 
health care provider he identifies that 
might have available records, if not 
already in the claims file.  If the 
records are unavailable, please have the 
provider(s) so indicate.

3.  After completion of 1 and 2 above, VA 
should schedule the veteran for 
orthopedic and audiological examinations 
in order to determine if he has a right 
knee condition or a right ear hearing 
loss, with an opinion as to the etiology 
if such conditions are found.  The 
examiner should be requested to review 
the pertinent evidence in the claims file 
and must indicate in the examination 
report that such review was performed.  
All indicated tests and studies should be 
undertaken.  

After reviewing the claims file, the 
audiological examiner should provide an 
opinion as to whether it is at least as 
likely as not (50 percent or more 
probability) that (1) the veteran's pre-
existing right ear hearing loss was 
aggravated (worsened) by active duty, (2) 
if aggravation is found, whether the 
aggravation constitutes an increase 
beyond the natural progression of the 
disease, and (3) whether the veteran has 
a current right ear hearing loss pursuant 
to the provisions of 38 C.F.R. § 3.385 
(2006).  

The orthopedic examiner should offer an 
opinion as to whether it is at least as 
likely as not (50 percent or more 
probability) that the veteran's right 
knee disorder: (1) is etiologically 
related to the veteran's period of active 
duty; or (2) if arthritis is found, 
whether it was manifested within one year 
of discharge from active military 
service.

A complete rationale should be provided 
for any opinion given.  If any requested 
medical opinion cannot be given, the 
examiner should state the reason why.

4. After completion of 1 through 3 above, 
VA should readjudicate the appellant's 
claims to include consideration of the 
decision reached in Wagner, supra.  If 
any determination remains unfavorable to 
the appellant, he and his representative 
should be provided with a supplemental 
statement of the case including all 
pertinent law and regulations, including 
the provisions of 38 C.F.R. § 3.306 
(2006), and be afforded an opportunity to 
respond before the case is returned to 
the Board for further review.

The purposes of this remand are to comply with due process of 
law and to further develop the veteran's claim.  No action by 
the veteran is required until he receives further notice; 
however, the veteran is advised that failure to cooperate by 
reporting for examination may result in the denial of the 
claim.  38 C.F.R. § 3.655 (2006).  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
above.  The appellant and his representative have the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


